Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
14. (Currently Amended) A method of controlling a wing-twist of an aircraft having a flexible wing defining a wingspan between a wing root and a wing tip, the method comprising: 
sensing a characteristic of the flexible wing; 
determining an appropriate wing-twist based at least in part on the sensed characteristic of the flexible wing; and 
torsionally rotating a first spar positioned at the wing tip of the flexible wing, and wherein the first spar is concentrically mounted within a second spar that is aligned in the span-wise direction between the wing root and the wing tip and coupled at one end to the first rib, wherein a plurality of additional ribs are coupled to the second spar; 
wherein the first spar, the first rib, the second spar, and the plurality of ribs at least partly define a shape of the flexible wing, and wherein torsional rotation of the first spar changes the shape of the flexible wing through rotation of the first rib, the second spar, and the plurality of ribs.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the previous reasons for allowance are maintained with regards to claims 1 and 28 and their dependents. Applicant’s amendment of claim 14 in the last submission did not overcome the last rejection because the identified first spar of Phillips in the last rejection is clearly shown at the wing tip in figure 16. The Examiner assumes applicant intended to amend claim 14 to further recite that the first rib is at the wing tip, as opposed to the first spar. Thus, the above amendment reflects this assumption. Therefore, claim 14 and its dependents now recite the same allowable subject matter as described previously for claims 1 and 28 and their dependents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644